DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 8, and 15 have been amended. Claims 1-20 remain pending and are ready for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 18 recites the limitation "the machine learning module analysis". There is insufficient antecedent basis for this limitation in the claim. In particular, the Applicant has failed to introduce a machine learning module analysis previously within the claim or in a depended upon claim, thus rendering it unclear as to 
Claims 2-7 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Regarding claim 8, line 23 recites the limitation "the machine learning module analysis". There is insufficient antecedent basis for this limitation in the claim. In particular, the Applicant has failed to introduce a machine learning module analysis previously within the claim or in a depended upon claim, thus rendering it unclear as to what machine learning module analysis the claim is referring to with this recitation. For the purpose of examination, the Examiner will interpret the claim to read, "machine learning module".
Claims 9-14 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Regarding claim 15, line 21 recites the limitation "the machine learning module analysis". There is insufficient antecedent basis for this limitation in the claim. In particular, the Applicant has failed to introduce a machine learning module analysis previously within the claim or in a depended upon claim, thus rendering it unclear as to what machine learning module analysis the claim is referring to with this recitation. For the purpose of examination, the Examiner will interpret the claim to read, "machine learning module".


Rejections not based on Prior Art
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, the limitation of "determining the machine is being operated using sensors and cameras; analyzing the collected plurality of data and the signals using the machine learning module; determining that at least one machine functionality out of the plurality of machine functionalities of the one or more features should be adjusted, enabled or disabled based on analysis of the collected plurality of data;" recite mental processes. As described in the Specification [0047], [0052], and [0056] encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recite " setting a threshold for a machine that is associated with a user that operates the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The "setting", "collecting", transmitting", 

Regarding claims 8 and 15, the claims have similar limitations as claim 1; moreover, Claim 8 recites a system, and Claim 15 recites a computer program product, which are generic computer components and do not practically integrate the invention nor amount to significantly more. The claims 8 and 15 are not patent eligible.

Dependent claims 2-7, 9-14, and 16-20 are directed to details of "setting a threshold", "collecting a plurality of data", and "adjusting the machine functionalities", which are mere further details of the mathematical concepts or the mental processes recited in the independent claims, and as such, they are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski et al. (US 2017/0147952 A1 -hereinafter Kozloski) in view of Amigo et al. (US 2017/0109829 A1 –hereinafter Amigo) further in view of Krystek et al. (US 2020/0218271 A1– hereinafter Krystek).
Regarding claim 1, Kozloski teaches a method for a dynamic machine functionality, the method comprising:
setting a threshold for a machine (see [0035] and [0042]; Kozloski: "The elevated risk determiner 220D determines the existence of an elevated risk. A subsequent risk (yet to occur) predicted by the Cognitive Whip (a cognitive suite of workplace hygiene and injury predictors) is compared to a threshold") [Therefore, a threshold is set to determine the existence of an elevated risk of machines.] that is associated with a user that operates the machine (see [0028]; Kozloski: “Each of the workplace machines 290 has at least one employee 291 operating the same.” See [0050]; Kozloski: “At step 355, determine one of more areas of training for at least one employee in the set, responsive to the employee risk profile and machine use data for the at least one employee. In an embodiment, the one or more areas of training are , 
setting one or more features of the machine available to the user based on the threshold (see [0043]; Kozloski: "At step 325, identify all employees and equipment involved in the elevated risk." See [0036] and [0044]; Kozloski: "At step 330, initiate a modification of the behavior of one or more workplace machines according to their respective contributions to the elevated risk [based on the threshold]. The modification can be and/or otherwise involve at least one of machine limits, controls, and stop signals. The modification is used to change the (normal) behavior of the machines.") [Since the system change the normal behavior of the machines that related to employees based on the threshold, it corresponds to 'setting one or more features ofthe machine available to a user based on the set threshold'], wherein the one or more features include adjusting, enabling or disabling a plurality of machine functionalities (see [0036]; Kozloski: “The decisions can be any of limiting the capabilities (operations) of one or more of the machines, stopping altogether operations of one or more of the machines, making the machine resist a set or subset of operations, where overcoming the resistance can be indicate of the underlying risk being resolved, and so forth.”); 
determining the machine is being operated using sensors and cameras (see [0028]; Kozoloski: "The system 200 is shown with respect to an operational environment in which it can be utilized, in accordance with an embodiment of the present principles. Each of the workplace machines 290 has at least one employee 291 imaging devices, microphones, physiological and kinematic sensors, in a high dimensional measurement space) within a lower dimensional feature space”); 
collecting a plurality of data based on the machine operation from the user and a surrounding environment (see [0029]-[0030]; Kozloski: "Each of the servers 210 can include... workplace hygiene and injury predictor 220C" and "the servers 210 are shown local to the workplace environment". See [0031]; Kozloski: "The workplace hygiene and injury predictor 220C generates predictions of workplace hygiene and injury. In an embodiment, the predictions are made based on employee states that can include, but are not limited to, physical, cognitive, and emotional states.") [Since the server 210 may collect the data (employee states) at the workplace environment, it corresponds to 'collecting a plurality of data based on the machine operation from the user ans a surrounding environment]; 
transmitting the plurality of data and signals from the sensors to a machine learning module (see [0031]; Kozloski: " Hence, while wired connections are shown between the video camera 281 (described in further detail herein below) and the servers 210, other types of connection including, e.g., wireless connections and so forth can be used.” [That is, the signals from the sensors are transmitted to the servers through wire or wireless connections]. See [0032]; Kozloski: "the predictor 220C categories the employee states, e.g., using unsupervised learning, from, e.g., video data/analysis and [unsupervised learning such as a Hidden Markov Model, a Markov Network, a decision tree reads on 'machine learning’]; 
analyzing the collected plurality of data and the signals using the machine learning module (see [0033]; Kozloski:"upon an industrial hygiene or injury event, the predictor 220C categorizes the sequences of states, for example, using supervised learning, to identify sequences of states that precede or do not precede the event"), (see [0033]),

neural networks to calculate probabilities, (see [0032]; Kozloski teaches a Hidden Markov Model, a Markov Network)

(see [0032]; Kozloski: “The decisions can be any of limiting the capabilities (operations) of one or more of the machines, stopping altogether operations of one or more of the machines, making the machine resist a set or subset of operations, where overcoming the resistance can be indicate of the underlying risk being resolved, and so forth.”)
determining that at least one machine functionality out of the plurality of machine functionalities of the one or more features should be adjusted, enabled or disabled based on analysis of the collected plurality of data (see [0043]; Kozloski: "At step 325, identify all employees and equipment involved in the elevated risk. The identification performed at step 325 can be based on job title implicated by the elevated risk, use of the same or similar equipment as those involved in the elevated risk, past injury related to the elevated risk, past injury related to the same or similar equipment as those involved in the elevated risk, and so forth." See [0036]; Kozloski: "The controller 210A implements decisions made by the workplace machine manager 220E. The decisions can be any of limiting the capabilities (operations) of one or more of the machines, stopping altogether operations of one or more of the machines, making the machine resist a set or subset of operations, where overcoming the resistance can be indicate of the underlying risk being resolved, and so forth"); 
adjusting the at least one machine functionality (see [0044]; Kozloski:" At step 330, initiate a modification of the behavior of one or more workplace machines according to their respective contributions to the elevated risk. The modification can be and/or otherwise involve at least one of machine limits, controls, and stop signals. The modification is used to change the (normal) behavior of the machines. In an embodiment, the modification is initiated by a controller performing method 300. In another embodiment, the modification is self-initiated by the workplace machines whose behavior is to be modified"); and 

However, Kozloski does not explicitly teach:
wherein the threshold is an experience based threshold determined based on a user score; 
wherein the plurality of data and the signals are continually collected and analyzed based on a time period, based on a frequency or based on a simultaneous analysis of real-time data from a physical risk biometric threshold, 
linear classifiers to define independent factors, 
linear regression to identify weights, and 
decision tree classifiers…;
updating the experience based threshold.
Amigo from the same or similar field of endeavor teaches:
wherein the threshold is an experience based threshold determined based on a user score (see [0059]; Amigo: “ In one implementation, feedback stimuli is activated by computing device 306 only when employee actions pass a certain quantitative threshold. To obtain a safety evaluation score to compare to the threshold, computing device 306 applies a quantitative algorithm to the received data.” See [0095]; Amigo: “In some embodiments, the raw sensor data, processed data, and static data are combined at this step and analyzed to obtain a safety evaluation of the workplace. The evaluation may be a score or a qualitative description.”); 
wherein the plurality of data and the signals are continually collected and analyzed based on a time period (see [0103]; Amigo: “This safety evaluation and feedback system may operate continuously or at certain intervals.”), based on a frequency or based on a simultaneous analysis of real-time data from a physical risk biometric threshold (see [0031]; Amigo: “Sensors 123 can be configured to transmit data continuously throughout the day, at or during specified periods of time, or in response to the detection of a particular event.” See [0089]; Amigo: “The sensor data , 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kozloski to include Amigo’s features of the set threshold is an experience based threshold determined based on a user score, and the plurality of data and the signals are continually collected and analyzed based on a time period, based on a frequency or based on a simultaneous analysis of real-time data from a physical risk biometric threshold. Doing so would improve risk evaluation to quickly identify dangerous scenarios, including environmental conditions, worker behaviors, use or lack of use of proper safety equipment, and interactions with dangerous machines, substances or areas. (Amigo, [0002] and [0006])
However, it does not explicitly teach:
linear classifiers to define independent factors, 
linear regression to identify weights, and 
decision tree classifiers…;
updating the experience based threshold.
Krystek from the same or similar field of endeavor teaches:
linear classifiers to define independent factors, (see [0085]; Krystek: “the machine learning component 460, as described herein, may be performed by a wide variety of methods or combinations of methods, such as supervised learning… Some non-limiting examples of supervised learning which may be used with the present 
linear regression to identify weights (see [0085]; Krystek: “the machine learning component 460, as described herein, may be performed by a wide variety of methods or combinations of methods, such as supervised learning… Some non-limiting examples of supervised learning which may be used with the present technology include… regression analysis … logistic regression…” See [0083]; Krystek: “The machine learning component 460 may assist with learning a cognitive state (e.g., a dynamic cognitive state) of the user and may be re-configured automatically in real-time by modifying one or more applied weights (e.g., weighted value) applied in a multi-level neural networks system and understanding each of the effects of physical state of the passenger.”), and 
decision tree classifiers…; (see [0085]; Krystek: “the machine learning component 460, as described herein, may be performed by a wide variety of methods or combinations of methods, such as supervised learning… Some non-limiting examples of supervised learning which may be used with the present technology include… decision trees … minimum message length (decision trees, decision graphs, etc.)…”)
updating the experience based threshold. (see [0062]; Krystek: “A risk threshold for the cluster of user profiles may be determined using a reinforcement learning operation in order to dynamically adjust the parameters based on averaging the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kozloski and Amigo to include Krystek’s features of linear classifiers to define independent factors, linear regression to identify weights, decision tree classifiers, and updating the experience based threshold. Doing so would provide situation-specific advice, insights, estimations, determinations, evaluations, calculations, and guidance in order to solve problems with a high degree of accuracy. (Krystek, [0022]-[0023])
Regarding claim 6, the combination of Kozloski, Amigo, and Krystek teaches all the limitations of claim 1 above, Kozloski teaches further teaches wherein the plurality of machine functionalities includes restrictions on the machine functionality based on the collected plurality of data (see [0036]; Kozloski: "The decisions can be any of limiting the capabilities (operations) of one or more of the machines, stopping altogether operations of one or more of the machines, making the machine resist a set or subset of operations, where overcoming the resistance can be indicate of the underlying risk being resolved, and so forth.") [Limiting the capabilities (operations) of one or more of the machines reads on 'includes restrictions on the machine functionality based on the collected plurality of data].

Regarding claim 7, the combination of Kozloski, Amigo, and Krystek teaches all the limitations of claim 1 above, Kozloski teaches further teaches wherein the adjusted machine functionalities include functionality restrictions that lower a risk of an incident with the machine (see [0017]; Kozloski: "the number of work related injuries and fatalities can be significantly reduced with the assistance of the aforementioned wearable personal instrumentation, risk maps, and pre-emptive equipment constraint and/or shutdown". See [0036]; Kozloski: "The controller 210A implements decisions made by the workplace machine manager 220E. The decisions can be any of limiting the capabilities (operations) of one or more of the machines, stopping altogether operations of one or more of the machines, making the machine resist a set or subset of operations, where overcoming the resistance can be indicate of the underlying risk being resolved, and so forth. The preceding decisions are merely illustrative and, thus, one of ordinary skill in the art will contemplate these and various other decisions for controlling one or more workplace machines under the condition of elevated or probable risk") [The decision (adjusted machine functionalities) comprises limitations the capabilities (functionality restrictions) that reduce risk].

Regarding claim 8, Kozloski teaches a computer system for a dynamic machine functionality, comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories (see [0020]; Kozloski: "he processing system 100 includes at least one processor (CPU) 104 operatively coupled to other components via a system bus 102. A cache 106, a Read Only Memory (ROM) 108, a wherein the computer system is capable of performing a method comprising:
setting a threshold for a machine (see [0035] and [0042]; Kozloski: "The elevated risk determiner 220D determines the existence of an elevated risk. A subsequent risk (yet to occur) predicted by the Cognitive Whip (a cognitive suite of workplace hygiene and injury predictors) is compared to a threshold") [Therefore, a threshold is set to determine the existence of an elevated risk of machines.] that is associated with a user that operates the machine (see [0028]; Kozloski: “Each of the workplace machines 290 has at least one employee 291 operating the same.” See [0050]; Kozloski: “At step 355, determine one of more areas of training for at least one employee in the set, responsive to the employee risk profile and machine use data for the at least one employee. In an embodiment, the one or more areas of training are determined so as to at least one of reduce a risk threshold and increase a skill level of the at least one employee.”), 
setting one or more features of the machine available to the user based on the threshold (see [0043]; Kozloski: "At step 325, identify all employees and equipment involved in the elevated risk." See [0036] and [0044]; Kozloski: "At step 330, initiate a modification of the behavior of one or more workplace machines according to their respective contributions to the elevated risk [based on the threshold]. The modification can be and/or otherwise involve at least one of machine limits, controls, and stop [Since the system change the normal behavior of the machines that related to employees based on the threshold, it corresponds to 'setting one or more features ofthe machine available to a user based on the set threshold'], wherein the one or more features include adjusting, enabling or disabling a plurality of machine functionalities (see [0036]; Kozloski: “The decisions can be any of limiting the capabilities (operations) of one or more of the machines, stopping altogether operations of one or more of the machines, making the machine resist a set or subset of operations, where overcoming the resistance can be indicate of the underlying risk being resolved, and so forth.”); 
determining the machine is being operated using sensors and cameras (see [0028]; Kozoloski: "The system 200 is shown with respect to an operational environment in which it can be utilized, in accordance with an embodiment of the present principles. Each of the workplace machines 290 has at least one employee 291 operating the same." See [0031]; Kozoloski: “A cognitive trait is defined as a representation of measures of a user's total behavior over some period of time (including, e.g., musculoskeletal gestures, speech gestures, eye movements, internal physiological changes, measured by, e.g., imaging devices, microphones, physiological and kinematic sensors, in a high dimensional measurement space) within a lower dimensional feature space”); 
collecting a plurality of data based on the machine operation from the user and a surrounding environment (see [0029]-[0030]; Kozloski: "Each of the servers 210 can include... workplace hygiene and injury predictor 220C" and "the servers 210 are [Since the server 210 may collect the data (employee states) at the workplace environment, it corresponds to 'collecting a plurality of data based on the machine operation from the user ans a surrounding environment]; 
transmitting the plurality of data and signals from the sensors to a machine learning module (see [0031]; Kozloski: " Hence, while wired connections are shown between the video camera 281 (described in further detail herein below) and the servers 210, other types of connection including, e.g., wireless connections and so forth can be used.” [That is, the signals from the sensors are transmitted to the servers through wire or wireless connections]. See [0032]; Kozloski: "the predictor 220C categories the employee states, e.g., using unsupervised learning, from, e.g., video data/analysis and wearables data/analysis ... for example by means of constructing a Hidden Markov Model, a Markov Network, a decision tree") [unsupervised learning such as a Hidden Markov Model, a Markov Network, a decision tree reads on 'machine learning’]; 
analyzing the collected plurality of data and the signals using the machine learning module (see [0033]; Kozloski:"upon an industrial hygiene or injury event, the predictor 220C categorizes the sequences of states, for example, using supervised learning, to identify sequences of states that precede or do not precede the event"), (see [0033]),

neural networks to calculate probabilities, (see [0032]; Kozloski teaches a Hidden Markov Model, a Markov Network)

(see [0032]; Kozloski: “The decisions can be any of limiting the capabilities (operations) of one or more of the machines, stopping altogether operations of one or more of the machines, making the machine resist a set or subset of operations, where overcoming the resistance can be indicate of the underlying risk being resolved, and so forth.”)
determining that at least one machine functionality out of the plurality of machine functionalities of the one or more features should be adjusted, enabled or disabled based on analysis of the collected plurality of data (see [0043]; Kozloski: "At step 325, identify all employees and equipment involved in the elevated risk. The identification performed at step 325 can be based on job title implicated by the elevated risk, use of the same or similar equipment as those involved in the elevated risk, past injury related to the elevated risk, past injury related to the same or similar equipment as those involved in the elevated risk, and so forth." See [0036]; Kozloski: "The controller 210A implements decisions made by the workplace machine manager 220E. The decisions can be any of limiting the capabilities (operations) of one or more of the machines, stopping altogether operations of one or more of the machines, making ; 
adjusting the at least one machine functionality (see [0044]; Kozloski:" At step 330, initiate a modification of the behavior of one or more workplace machines according to their respective contributions to the elevated risk. The modification can be and/or otherwise involve at least one of machine limits, controls, and stop signals. The modification is used to change the (normal) behavior of the machines. In an embodiment, the modification is initiated by a controller performing method 300. In another embodiment, the modification is self-initiated by the workplace machines whose behavior is to be modified"); and 

However, Kozloski does not explicitly teach:
wherein the threshold is an experience based threshold determined based on a user score; 
wherein the plurality of data and the signals are continually collected and analyzed based on a time period, based on a frequency or based on a simultaneous analysis of real-time data from a physical risk biometric threshold, 
linear classifiers to define independent factors, 
linear regression to identify weights, and 
decision tree classifiers…;
updating the experience based threshold.
Amigo from the same or similar field of endeavor teaches:
wherein the threshold is an experience based threshold determined based on a user score (see [0059]; Amigo: “ In one implementation, feedback stimuli is activated by computing device 306 only when employee actions pass a certain quantitative threshold. To obtain a safety evaluation score to compare to the threshold, computing device 306 applies a quantitative algorithm to the received data.” See [0095]; Amigo: “In some embodiments, the raw sensor data, processed data, and static data are combined at this step and analyzed to obtain a safety evaluation of the workplace. The evaluation may be a score or a qualitative description.”); 
wherein the plurality of data and the signals are continually collected and analyzed based on a time period (see [0103]; Amigo: “This safety evaluation and feedback system may operate continuously or at certain intervals.”), based on a frequency or based on a simultaneous analysis of real-time data from a physical risk biometric threshold (see [0031]; Amigo: “Sensors 123 can be configured to transmit data continuously throughout the day, at or during specified periods of time, or in response to the detection of a particular event.” See [0089]; Amigo: “The sensor data is related to employee safety. As previously described, sensors at the workplace measure environmental factors such as temperature, carbon monoxide, carbon dioxide, smoke, pressure, and another factors that may affect the safety of the workplace. Sensors may also be worn by employees to collect information on employee actions.”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kozloski to include Amigo’s features of the set threshold is an experience based threshold determined based on a user score, and the plurality of data and the signals are continually collected and analyzed based on a time 
However, it does not explicitly teach:
linear classifiers to define independent factors, 
linear regression to identify weights, and 
decision tree classifiers…;
updating the experience based threshold.
Krystek from the same or similar field of endeavor teaches:
linear classifiers to define independent factors, (see [0085]; Krystek: “the machine learning component 460, as described herein, may be performed by a wide variety of methods or combinations of methods, such as supervised learning… Some non-limiting examples of supervised learning which may be used with the present technology include… linear classifiers …” See [0079]; Krystek: “The machine learning component 460 may learn the one or more contextual factors, the user profiles, reinforced feedback learning, the user experience satisfaction level, or a combination thereof.”)
linear regression to identify weights (see [0085]; Krystek: “the machine learning component 460, as described herein, may be performed by a wide variety of methods or combinations of methods, such as supervised learning… Some non-limiting examples of supervised learning which may be used with the present technology , and 
decision tree classifiers…; (see [0085]; Krystek: “the machine learning component 460, as described herein, may be performed by a wide variety of methods or combinations of methods, such as supervised learning… Some non-limiting examples of supervised learning which may be used with the present technology include… decision trees … minimum message length (decision trees, decision graphs, etc.)…”)
updating the experience based threshold. (see [0062]; Krystek: “A risk threshold for the cluster of user profiles may be determined using a reinforcement learning operation in order to dynamically adjust the parameters based on averaging the different, learned satisfaction/comfort levels of each user to reach a global optimum satisfaction level.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kozloski and Amigo to include Krystek’s features of linear classifiers to define independent factors, linear regression to identify weights, decision tree classifiers, and updating the experience based threshold. Doing so would provide situation-specific advice, insights, estimations, determinations, evaluations, calculations, and guidance in order to solve problems with a high degree of accuracy. (Krystek, [0022]-[0023])

Regarding to Claim 13, the limitations in this claim is taught by the combination of Kozloski, Amigo, and Krystek as discussed connection with claim 6.

Regarding to Claim 14, the limitations in this claim is taught by the combination of Kozloski, Amigo, and Krystek as discussed connection with claim 7.
Regarding claim 15, Kozloski teaches a computer program product for a dynamic machine functionality, comprising:
one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising (see [0020]; Kozloski: "he processing system 100 includes at least one processor (CPU) 104 operatively coupled to other components via a system bus 102. A cache 106, a Read Only Memory (ROM) 108, a Random Access Memory (RAM) 110, an input/output (1/0) adapter 120, a sound adapter 130, a network adapter 140, a user interface adapter 150, and a display adapter 160, are operatively coupled to the system bus 102"):
setting a threshold for a machine (see [0035] and [0042]; Kozloski: "The elevated risk determiner 220D determines the existence of an elevated risk. A subsequent risk (yet to occur) predicted by the Cognitive Whip (a cognitive suite of workplace hygiene and injury predictors) is compared to a threshold") [Therefore, a threshold is set to determine the existence of an elevated risk of machines.] that is associated with a user that operates the machine (see [0028]; Kozloski: “Each of the , 
setting one or more features of the machine available to the user based on the threshold (see [0043]; Kozloski: "At step 325, identify all employees and equipment involved in the elevated risk." See [0036] and [0044]; Kozloski: "At step 330, initiate a modification of the behavior of one or more workplace machines according to their respective contributions to the elevated risk [based on the threshold]. The modification can be and/or otherwise involve at least one of machine limits, controls, and stop signals. The modification is used to change the (normal) behavior of the machines.") [Since the system change the normal behavior of the machines that related to employees based on the threshold, it corresponds to 'setting one or more features ofthe machine available to a user based on the set threshold'], wherein the one or more features include adjusting, enabling or disabling a plurality of machine functionalities (see [0036]; Kozloski: “The decisions can be any of limiting the capabilities (operations) of one or more of the machines, stopping altogether operations of one or more of the machines, making the machine resist a set or subset of operations, where overcoming the resistance can be indicate of the underlying risk being resolved, and so forth.”); 
determining the machine is being operated using sensors and cameras (see [0028]; Kozoloski: "The system 200 is shown with respect to an operational environment in which it can be utilized, in accordance with an embodiment of the present principles. Each of the workplace machines 290 has at least one employee 291 operating the same." See [0031]; Kozoloski: “A cognitive trait is defined as a representation of measures of a user's total behavior over some period of time (including, e.g., musculoskeletal gestures, speech gestures, eye movements, internal physiological changes, measured by, e.g., imaging devices, microphones, physiological and kinematic sensors, in a high dimensional measurement space) within a lower dimensional feature space”); 
collecting a plurality of data based on the machine operation from the user and a surrounding environment (see [0029]-[0030]; Kozloski: "Each of the servers 210 can include... workplace hygiene and injury predictor 220C" and "the servers 210 are shown local to the workplace environment". See [0031]; Kozloski: "The workplace hygiene and injury predictor 220C generates predictions of workplace hygiene and injury. In an embodiment, the predictions are made based on employee states that can include, but are not limited to, physical, cognitive, and emotional states.") [Since the server 210 may collect the data (employee states) at the workplace environment, it corresponds to 'collecting a plurality of data based on the machine operation from the user ans a surrounding environment]; 
transmitting the plurality of data and signals from the sensors to a machine learning module (see [0031]; Kozloski: " Hence, while wired connections are shown between the video camera 281 (described in further detail herein below) and the servers [That is, the signals from the sensors are transmitted to the servers through wire or wireless connections]. See [0032]; Kozloski: "the predictor 220C categories the employee states, e.g., using unsupervised learning, from, e.g., video data/analysis and wearables data/analysis ... for example by means of constructing a Hidden Markov Model, a Markov Network, a decision tree") [unsupervised learning such as a Hidden Markov Model, a Markov Network, a decision tree reads on 'machine learning’]; 
analyzing the collected plurality of data and the signals using the machine learning module (see [0033]; Kozloski:"upon an industrial hygiene or injury event, the predictor 220C categorizes the sequences of states, for example, using supervised learning, to identify sequences of states that precede or do not precede the event"), (see [0033]),

neural networks to calculate probabilities, (see [0032]; Kozloski teaches a Hidden Markov Model, a Markov Network)

(see [0032]; Kozloski: “The decisions can be any of limiting the capabilities (operations) of one or more of the machines, stopping altogether operations of one or more of the machines, making the machine resist a set or subset of 
determining that at least one machine functionality out of the plurality of machine functionalities of the one or more features should be adjusted, enabled or disabled based on analysis of the collected plurality of data (see [0043]; Kozloski: "At step 325, identify all employees and equipment involved in the elevated risk. The identification performed at step 325 can be based on job title implicated by the elevated risk, use of the same or similar equipment as those involved in the elevated risk, past injury related to the elevated risk, past injury related to the same or similar equipment as those involved in the elevated risk, and so forth." See [0036]; Kozloski: "The controller 210A implements decisions made by the workplace machine manager 220E. The decisions can be any of limiting the capabilities (operations) of one or more of the machines, stopping altogether operations of one or more of the machines, making the machine resist a set or subset of operations, where overcoming the resistance can be indicate of the underlying risk being resolved, and so forth"); 
adjusting the at least one machine functionality (see [0044]; Kozloski:" At step 330, initiate a modification of the behavior of one or more workplace machines according to their respective contributions to the elevated risk. The modification can be and/or otherwise involve at least one of machine limits, controls, and stop signals. The modification is used to change the (normal) behavior of the machines. In an embodiment, the modification is initiated by a controller performing method 300. In another embodiment, the modification is self-initiated by the workplace machines whose behavior is to be modified"); and 

However, Kozloski does not explicitly teach:
wherein the threshold is an experience based threshold determined based on a user score; 
wherein the plurality of data and the signals are continually collected and analyzed based on a time period, based on a frequency or based on a simultaneous analysis of real-time data from a physical risk biometric threshold, 
linear classifiers to define independent factors, 
linear regression to identify weights, and 
decision tree classifiers…;
updating the experience based threshold.
Amigo from the same or similar field of endeavor teaches:
wherein the threshold is an experience based threshold determined based on a user score (see [0059]; Amigo: “ In one implementation, feedback stimuli is activated by computing device 306 only when employee actions pass a certain quantitative threshold. To obtain a safety evaluation score to compare to the threshold, computing device 306 applies a quantitative algorithm to the received data.” See [0095]; Amigo: “In some embodiments, the raw sensor data, processed data, and static data are combined at this step and analyzed to obtain a safety evaluation of the workplace. The evaluation may be a score or a qualitative description.”); 
wherein the plurality of data and the signals are continually collected and analyzed based on a time period (see [0103]; Amigo: “This safety evaluation and feedback system may operate continuously or at certain intervals.”), based on a frequency or based on a simultaneous analysis of real-time data from a physical risk biometric threshold (see [0031]; Amigo: “Sensors 123 can be configured to transmit data continuously throughout the day, at or during specified periods of time, or in response to the detection of a particular event.” See [0089]; Amigo: “The sensor data is related to employee safety. As previously described, sensors at the workplace measure environmental factors such as temperature, carbon monoxide, carbon dioxide, smoke, pressure, and another factors that may affect the safety of the workplace. Sensors may also be worn by employees to collect information on employee actions.”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kozloski to include Amigo’s features of the set threshold is an experience based threshold determined based on a user score, and the plurality of data and the signals are continually collected and analyzed based on a time period, based on a frequency or based on a simultaneous analysis of real-time data from a physical risk biometric threshold. Doing so would improve risk evaluation to quickly identify dangerous scenarios, including environmental conditions, worker behaviors, use or lack of use of proper safety equipment, and interactions with dangerous machines, substances or areas. (Amigo, [0002] and [0006])
However, it does not explicitly teach:
linear classifiers to define independent factors, 
linear regression to identify weights, and 
decision tree classifiers…;
updating the experience based threshold.
Krystek from the same or similar field of endeavor teaches:
linear classifiers to define independent factors, (see [0085]; Krystek: “the machine learning component 460, as described herein, may be performed by a wide variety of methods or combinations of methods, such as supervised learning… Some non-limiting examples of supervised learning which may be used with the present technology include… linear classifiers …” See [0079]; Krystek: “The machine learning component 460 may learn the one or more contextual factors, the user profiles, reinforced feedback learning, the user experience satisfaction level, or a combination thereof.”)
linear regression to identify weights (see [0085]; Krystek: “the machine learning component 460, as described herein, may be performed by a wide variety of methods or combinations of methods, such as supervised learning… Some non-limiting examples of supervised learning which may be used with the present technology include… regression analysis … logistic regression…” See [0083]; Krystek: “The machine learning component 460 may assist with learning a cognitive state (e.g., a dynamic cognitive state) of the user and may be re-configured automatically in real-time by modifying one or more applied weights (e.g., weighted value) applied in a multi-level neural networks system and understanding each of the effects of physical state of the passenger.”), and 
decision tree classifiers…; (see [0085]; Krystek: “the machine learning component 460, as described herein, may be performed by a wide variety of methods or combinations of methods, such as supervised learning… Some non-limiting examples of supervised learning which may be used with the present technology include… decision trees … minimum message length (decision trees, decision graphs, etc.)…”)
updating the experience based threshold. (see [0062]; Krystek: “A risk threshold for the cluster of user profiles may be determined using a reinforcement learning operation in order to dynamically adjust the parameters based on averaging the different, learned satisfaction/comfort levels of each user to reach a global optimum satisfaction level.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kozloski and Amigo to include Krystek’s features of linear classifiers to define independent factors, linear regression to identify weights, decision tree classifiers, and updating the experience based threshold. Doing so would provide situation-specific advice, insights, estimations, determinations, evaluations, calculations, and guidance in order to solve problems with a high degree of accuracy. (Krystek, [0022]-[0023])

Regarding to Claim 20, the limitations in this claim is taught by the combination of Kozloski, Amigo, and Krystek as discussed connection with claim 6.

Claims 2-3, 5, 9-10, 12, 16-17, and 19 are rejected under 35 U.S.C. 103 as obvious over Kozloski in view of Amigo in view of Krystek further in view of Basavapatna et al. (US 2015/0106926 A 1-hereinafter Basavapatna).
Regarding claim 2, the combination of Kozloski, Amigo, and Krystek teaches all the limitations of claim 1 above, Amigo further teaches wherein machine (see [0083]; Amigo: “Sensor data is collected upon the detection of movement or activity, and may be compiled periodically to provide a movement/activity score or level. For example, sensor data may be compiled in a particular time interval, such as eight hours, to compute a movement score for that time interval.”), a level of risk in operating the particular Reply to Office Action dated May 8, 2020Docket No.: P201809472US01machine in high risk environmental conditions (see [0034]; Amigo: “Insurance company 120 has a computer system 119 that includes application servers 102, load balancing proxy servers 103, data storage unit 104, business logic computer 122, and user interface module 105 to perform risk evaluation and underwriting based on the collected employee safety data.”), how hazardous the particular machine is to operate and the level of the particular machine functionality that is available to the user (see [0077]; Amigo: “Local computer 416 may also receive input from database 414, which stores static data regarding the employees 402, personal protective equipment 404, hazardous equipment 406, and hazardous areas 408, such as employee identity, employee access rights to certain areas, employee training level for certain tasks and equipment, and safety information on hazardous equipment 406 owned by customer 101.”).
The same motivation to combine Kozloski and Amigo set forth for Claim 1 equally applies to Claim 2.
However, it does not explicitly teach the user score is determined based on the user's previously logged machine operation experience.
Basavapatna from the same or similar field of endeavor teaches the user score is determined based on the user's previously logged machine operation experience (see [0051]; Basavapatna: "Thresholds can be defined for determining whether user behavior diverges in a meaningful or potentially threatening way from the behavioral profile 415 of the user 410." See [0030]; Basavapatna: "using assessment data 268, security statistics manager 272 can develop one or more behavioral profiles characterizing a user's typical or expected behavior or tendencies within the system based on an aggregation of data describing aspects of the user's previous behavior in the system. A composite risk profile or score (e.g., calculated in connection with risk calculator 278) can be generated or calculated for a user based on an aggregation of use- or type-specific user profiles.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kozloski, Amigo, and Krystek to include Basavapatna’s features of the user score is determined based on the user's previously logged machine operation experience. Doing so would determine whether the identified activities correlate with the particular behavioral profile to trigger a risk event relating to the particular user. (Basavapatna, paragraph [0012])

Regarding claim 3, the combination of Kozloski, Amigo, and Krystek teaches all the limitations of claim 1 above; however, it does not explicitly teach wherein the set threshold is a default threshold.
Basavapatna from the same or similar field of endeavor teaches wherein the set threshold is a default threshold (see [0037]; Basavapatna: "Detection of this activity can cause a violation, risk event, or other events to be determined or triggered, either at the device 230 (e.g., using behavioral risk agent 215) or assessment system 225 [a pre-defined rule reads on 'default threshold].
The same motivation to combine Kozloski, Amigo, Krystek, and Basavapatna set forth for Claim 2 equally applies to Claim 3.

Regarding claim 5, the combination of Kozloski, Amigo, and Krystek teaches all the limitations of claim 1 above, Kozloski teaches further teaches wherein the plurality of data is collected using sensors, internet of things (loT) devices, smart watches and wearable devices (see [0031]; Kozloski: "The employee states can be determined by the predictor 220C from, but not limited to, video data (e.g., captured by a video camera 281) and wearables analysis."),
However, it does not explicitly teach wherein the analyses determines the operation has an anomaly compared to a previous user machine operation experience.
Basavapatna from the same or similar field of endeavor teaches wherein the analyses determines the operation has an anomaly compared to a previous user machine operation experience (see [0042]; Basavapatna: "a threshold-based trigger measuring a detected behavioral anomaly". See [0051]; Basavapatna: "Thresholds can be defined for determining whether user behavior diverges in a meaningful or potentially threatening way from the behavioral profile 415 of the user 410") [Therefore, the detected behavioral anomaly reads on 'determines the operation has an anomaly compared to a previous user machine operation experience'].


Regarding to Claim 9, the limitations in this claim is taught by the combination of Kozloski, Amigo, Krystek, and Basavapatna as discussed connection with claim 2.

Regarding to Claim 10, the limitations in this claim is taught by the combination of Kozloski, Amigo, Krystek, and Basavapatna as discussed connection with claim 3.

Regarding to Claim 12, the limitations in this claim is taught by the combination of Kozloski, Amigo, Krystek, and Basavapatna as discussed connection with claim 5.

Regarding to Claim 16, the limitations in this claim is taught by the combination of Kozloski, Amigo, Krystek, and Basavapatna as discussed connection with claim 2.

Regarding to Claim 17, the limitations in this claim is taught by the combination of Kozloski, Amigo, Krystek, and Basavapatna as discussed connection with claim 3.

Regarding to Claim 19, the limitations in this claim is taught by the combination of Kozloski, Amigo, Krystek, and Basavapatna as discussed connection with claim 5.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as obvious over Kozloski in view of Amigo in view of Krystek further in view of Awiszus et al. (US 2017/0374436 A1 - hereinafter Awiszus).
Regarding claim 4, the combination of Kozloski, Amigo, and Krystek teaches all the limitations of claim 1 above, Kozloski teaches further teaches wherein the plurality of data includes data relating to the user (see [0031 ]; Kozloski: "the predictions are made based on employee states that can include, but are not limited to, physical, cognitive, and emotional states." [Employee states reads on 'data relating to the user]) (see [0031 ]; Kozloski: "parameters can be indicative of stress, inattentiveness, sickness, or other employee state that can likely result in injury"), 
However, Kozloski does not explicitly teach wherein the plurality of data includes ... data relating to the environment ... wherein the data relating to the environment includes measuring a temperature, a humidity level, a wind speed and a visibility level.
Awiszus from the same or similar field of endeavor teaches wherein the plurality of data includes ... data relating to the environment ... wherein the data relating to the environment includes measuring a temperature, a humidity level, a wind speed and a visibility level (see [0032]; Awiszus: "PPEMS 6 (a personal protection equipment management system) may utilize the environmental data to aid generating alerts or other instructions for PPE and for performing predictive analytics, such as determining any correlations between certain environmental conditions (e.g., heat, humidity, visibility) with abnormal worker behavior or increased safety events. As such, PPEMS 6 may utilize current environmental conditions to aid prediction and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Kozloski, Amigo, and Krystek to include Awiszus’s features of the plurality of data includes data relating to the environment wherein the data relating to the environment includes measuring a temperature, a humidity level, a wind speed and a visibility level. Doing so would predict and trigger alerts about an abnormal condition of worker behavior or an abnormal condition in the work environment to avoid potentially hazardous or harmful to health.

Regarding to Claim 11, the limitations in this claim is taught by the combination of Kozloski, Amigo, Krystek, and Awiszus as discussed connection with claim 4.

Regarding to Claim 18, the limitations in this claim is taught by the combination of Kozloski, Amigo, Krystek, and Awiszus as discussed connection with claim 4.

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but are moot.
With respect to applicant’s argument located within the fifth and sixth pages of the remarks (numbered as pages 12-13) which recites:
“Applicant hereby amends claim 1 to require "determining the machine is being operated using sensors and cameras," "collecting a plurality of data based on the machine operation from the user and a surrounding environment," "transmitting the plurality of data 
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Krystek, has been relied upon to reject the limitations incorporated in the amendment. Since the Examiner hereby cites Amigo above, the statements made against the reference Kozloski is not persuasive.

For similar as those presented above with respect to independent claim 1, claims 8 and 15 are rejected in view of the cited references.

Dependent claims 2-7, 9-14, and 16-20 depend directly, or indirectly, from independent claims 1, 8, and 15. The rejections to these claims are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bouhini (US 20200104777 A1) discloses the artificial intelligence task management system determines that the level of expertise of the user satisfies a threshold (e.g., a threshold that the artificial intelligence task management system determined from a knowledge graph and/or a multi-criteria optimization analysis), the 
Galiana Bujanda (US 20210007874 A1) discloses using sensors for a classification algorithm (e.g. neural network, linear classifiers, nearest neighbor, decision trees, etc.) to detect which activity the motion falls into.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117